UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-1698


YASSIR MAHMOUDI,

                 Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                 Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:    January 4, 2012                 Decided:   January 10, 2012


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Chester L.     Smith, Virginia Beach, Virginia, for Petitioner.
Tony West,      Assistant Attorney General, Linda S. Wernery,
Assistant     Director,   Thankful  T.  Vanderstar,  Office  of
Immigration    Litigation, UNITED STATES DEPARTMENT OF JUSTICE,
Washington,   D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Yassir     Mahmoudi,     a    native          and    citizen     of   Morocco,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)      dismissing     his     appeal         from   the   immigration

judge’s    denial    of    his    motion       for    a    continuance.           We   have

reviewed    the   record    and    find    no        abuse      of   discretion.       See

Lendo v. Gonzales, 493 F.3d 439, 441 (4th Cir. 2007) (setting

forth standard of review).          We further find that Mahmoudi cannot

demonstrate a violation of his due process rights as he fails to

show the requisite prejudice.                  See Anim v. Mukasey, 535 F.3d

243, 256 (4th Cir. 2008).          Accordingly, we deny the petition for

review substantially for the reasons stated by the Board.                              See

In re: Mahmoudi (B.I.A. June 17, 2011).                         We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                       PETITION DENIED




                                           2